Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-8, 11, 17-18, and 21, have been amended in the response dated 9/17/2021.
Claims 4, 9, 14, and 19, have been cancelled in the response dated 9/17/2021.
Claims 1-3, 5-8, 10-13, 15-18, and 20-21 are currently pending and considered below. 

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites steps to “which outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present” (emphasis added).  However, no description of how these steps are actually performed is provided in the specification.
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take voice recognition inputs to determine “that only the previously set up clinical trial participant is present.” No algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Independent claims 11 and 21 contain a nearly identical limitation and are similarly rejected. Dependent claims 2-3, 5-8, 10, 12-13, 15-18, and 20 incorporate the deficiencies of independent claims 1, 11, and 21, respectively, and are rejected for the same reasons.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites, “determine a probability of the identity of a user, out of the at least two persons present,” and “outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present” (emphasis added). It is unclear how electronic device outputs the query when only the participant is present, when the claims previously state that there are at least two persons present. 
For purposes of compact prosecution, the examiner has interpreted “only the previously set up clinical trial participant is present” to mean that they are the only person present in addition to the practitioner, who has also been separately identified by the system. Appropriate corrected or explanation is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13, 15-18, and 20-21, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0089098 to Schoenberg (“Schoenberg”) in view of WIPO Patent Publication No. WO-2020187300 to Li (“Li”) in further view of Effective Patient-Physician Communication.

Regarding claim 1, Schoenberg discloses: 
An electronic device (Schoenberg, 0026: system 100), comprising:
a microphone (Schoenberg, 0040: a microphone); a speaker (Schoenberg, 0074: computer speakers); at least one processor (Schoenberg, 0171: a programmable processor); and
at least one memory comprising computer program code (Schoenberg, 0171: a machine-readable storage device), wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least (Schoenberg, 0171: executing a program of instructions to perform functions of the invention):
monitor voice input to the microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input), in a clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
apply voice recognition, by the processor, out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider), 
collect one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
The method of Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant; which outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present.
Li teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user (Li, page 9, para. 4: the system measures the similarity of a voice to a voice print by comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of the previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to compare a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.
Effective Patient-Physician Communication teaches that it is old and well known in the art of healthcare to output a clinical trial voice query relating to a sensitive topic (Page 6 of 16: Scenario 1 discusses allowing private patient discussions (construed to include a “voice query) between a physician and patient) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present (Page 6 of 16: the communication occurs only after the patient’s mother left the room, and see the 112(b) rejection above where the “only the previously set up clinical trial participant is present” is construed to include the “two persons present”). Effective Patient-Physician Communication does not explicitly disclose clinical trials or voice recognition. However, these limitations are taught by both Schoenberg and Li.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include output a clinical trial voice query relating to a sensitive topic between a physician and patient) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present, as taught by Effective Patient-Physician Communication, because Effective Patient-Physician Communication teaches that private communications improve physicians’ ability to effectively and compassionately communicate information, which is key to a successful patient–physician relationship.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising a storage (Schoenberg, 0171: a data storage system), wherein, to collect the one or more clinical trial entries via the voice-based user interface (Schoenberg, 0040: a consumer and provider input information by speaking into a microphone), the at least one memory and the computer program code are configured to, with the at least one processor, cause the electronic device to: in response to receiving a clinical trial voice input, apply speech recognition to the received clinical trial voice input to convert the received clinical trial voice input to clinical trial text input (Schoenberg, 0040: speech is converted to text using voice recognition); and
save the converted clinical trial text input in a storage (Schoenberg, 0040: the converted speech is stored).

Regarding claim 6, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein, to collect the one or more clinical trial entries via the voice-based user interface, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: save the determined probability with the corresponding converted clinical trial text input in the storage (Schoenberg, 0040: the converted speech is stored).
Li teaches that it is old and well known in the art of healthcare to use voice recognition apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
Li teaches that it is old and well known in the art of healthcare to use voice recognition wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 10, the combination of discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: collect a voice sample from a user when setting the user up as a clinical trial participant (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial).
generate the voice print for the clinical trial participant from the collected voice sample (Li, page 9, para. 7: previously obtained user voice samples are used to continually train a voice model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to generate the voice print for the clinical trial participant from the collected voice sample, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 11, Schoenberg discloses:
A method of continuously verifying user identity in a clinical trial session or informed consent session with at least two persons present via a voice-based user interface, (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider) wherein comprising:
monitoring, by a processor, voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in the clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting, by the processor, an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying, by the processor, voice recognition, out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider); and
collecting, by the processor, one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
The method of Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant; which outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present. 
Li teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user (Li, page 9, para. 4: the system measures the similarity of a voice to a voice print by comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of the previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to compare a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.
Effective Patient-Physician Communication teaches that it is old and well known in the art of healthcare to output a clinical trial voice query relating to a sensitive topic (Page 6 of 16: Scenario 1 discusses allowing private patient discussions (construed to include a “voice query) between a physician and patient) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present (Page 6 of 16: the communication occurs only after the patient’s mother left the room, and see the 112(b) rejection above where the “only the previously set up clinical trial participant is present” is construed to include the “two persons present”). Effective Patient-Physician Communication does not explicitly disclose clinical trials or voice recognition. However, these limitations are taught by both Schoenberg and Li.  


Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface comprises: in response to receiving a clinical trial voice input, applying, by the processor, speech recognition to the received clinical trial voice input to convert the received clinical trial voice input to clinical trial text input (Schoenberg, 0040: speech is converted to text using voice recognition); and
saving, by the processor, the converted clinical trial text input in a storage (Schoenberg, 0040: the converted speech is stored).

Regarding claim 15, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the received clinical trial voice input comprises at least one of: a clinical trial diary command, a clinical trial diary answer, and input related to informed consent to the clinical trial (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 16, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface further comprises: applying, by the processor, the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant; and
saving, by the processor, the determined probability with the corresponding converted clinical trial text input in the storage. (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the applying of the voice recognition to the received clinical trial voice input comprises: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Perry, [0026]: staff include physicians and nurses).

claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the applying of the voice recognition to the detected utterance comprises: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 20, the combination discloses each of the limitations of claim 17, as discussed above, and further discloses:
collecting, by the processor, a voice sample from a user when setting the user up as a clinical trial participant; and
generating, by the processor, the voice print for the clinical trial participant from the collected voice sample. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 21, Schoenberg discloses:
A computer program product comprising at least one non-transitory computer-readable storage medium, wherein the computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors, cause an electronic device to at least perform (Schoenberg, 0026: system 100):
monitoring voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in a clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying voice recognition, by the processor, out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider); and
collecting one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
The method of Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant; which outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present. 
Li teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user (Li, page 9, para. 4: the system measures the similarity of a voice to a voice print by comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of the previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to compare a phonetical content of the detected utterance to a previously collected voice print of a previously set up clinical trial participant, to determine a probability of the identity of a user, uttering the detected utterance matching an identity of the previously set up clinical trial participant; and in response to the determined probability satisfying a predetermined probability rule: determine the identity of the user, to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.
Effective Patient-Physician Communication teaches that it is old and well known in the art of healthcare to output a clinical trial voice query relating to a sensitive topic (Page 6 of 16: Scenario 1 discusses allowing private patient discussions (construed to include a “voice query) between a physician and patient) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present (Page 6 of 16: the communication occurs only after the patient’s mother left the room, and see the 112(b) rejection above where the “only the previously set up clinical trial participant is present” is construed to include the “two persons present”). Effective Patient-Physician Communication does not 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include output a clinical trial voice query relating to a sensitive topic between a physician and patient) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present, as taught by Effective Patient-Physician Communication, because Effective Patient-Physician Communication teaches that private communications improve physicians’ ability to effectively and compassionately communicate information, which is key to a successful patient–physician relationship.

Response to Arguments and Amendments
Applicant’s arguments and amendments filed September 17, 2020 have been fully considered and are addressed below. Applicant’s arguments have been fully considered but are not persuasive.
Regarding the objection, the Applicant’s amendments are persuasive.
Regarding the 101 rejection, the Applicant’s amendments are persuasive because the amendment of “outputs a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present” constitutes a practical application.
Regarding 103, the rejections have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SHYAM M GOSWAMI
Examiner
Art Unit 3686




/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686